47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Zira W. HIPP, Plaintiff-Appellant,v.RICHLAND COUNTY SCHOOL DISTRICT ONE, Defendant-Appellee.
No. 93-2510.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 19, 1995.Decided:  February 6, 1995.

Zira W. Hipp, Appellant Pro Se.  Kenneth Lendren Childs, Geoffrey Ross Bonham, Childs & Duff, P.A., Columbia, SC, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Defendant in her Title VII (42 U.S.C. Sec. 2000e (1988)) action in which she alleged that the Defendant discriminated against her on the basis of her race and gender and retaliated against her for filing an administrative complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hipp v. Richland County School District One, No. CA-92-2474-3-19 (D.S.C. Nov. 5, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED